OPINION OF THE COURT
Per Curiam.
Roger J. Gofton, Jr., has submitted an affidavit, dated April 12, 1996, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Gofton was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on April 2, 1952.
Mr. Gofton avers that he is fully aware that he is currently the subject of a pending motion for his interim suspension from the practice of law and for authorization to institute a *300disciplinary proceeding against him based upon 16 charges of professional misconduct set forth in the petition. He acknowledges that he could not successfully defend himself on the merits against the charges contained in the petition which he categorizes as "alleging a commingling of personal funds with funds maintained in an escrow account in violation of DR 9-102 (a).” By failing to address the remaining charges of the petition, Mr. Gofton has made a de facto admission of those allegations.
The proffered resignation indicates Mr. Gofton’s awareness that pursuant to Judiciary Law § 90 (6-a), an order permitting him to resign could direct monetary restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the New York Lawyers’ Fund for Client Protection for same. Mr. Gofton acknowledges his awareness that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Mr. Gofton further avers that his resignation is freely and voluntarily submitted, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Grievance Counsel recommends that the Court accept the proffered resignation. Under the circumstances, the resignation of Roger J. Gofton, Jr., as a member of the Bar is accepted and directed to be filed. Accordingly, Roger J. Gofton, Jr., is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, Miller and O’Brien, JJ., concur.
Ordered that the resignation of Roger J. Gofton, Jr. is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Roger J. Gofton, Jr. is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Roger J. Gofton, Jr., shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Roger J. Gofton, Jr. is commanded to desist and *301refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.
Motion by the petitioner for an order suspending the respondent from the practice of law, pending further order of the Court, based upon a substantial admission under oath that he has committed an act or acts of professional misconduct, pursuant to 22 NYCRR 691.4 (l) (1) (ii) and (iii).
Upon the papers filed in support of the motion and the resignation submitted by the respondent in response thereto, it is
Ordered that the motion is denied as academic.